Citation Nr: 1220403	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  00-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel







INTRODUCTION

The Veteran served on active duty service from March 1949 to November 1952.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In May 2011 and again in January 2012, the Board remanded the above issue for further development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence shows that the Veteran's current tinnitus started while on active duty and has continuity to the current time.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

However, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran contends that his tinnitus was caused by his active duty work in aircraft repair which involved significant noise exposure while riveting and cutting sheet metal without any hearing protection.  

Specifically, the Veteran wrote in a May 2010 statement that during service he worked as an aircraft sheet metal mechanic.  He repaired any type of structures on damaged aircraft, and the tools included "air drills, rivet guns, and a bucking bar."  The noise level in the hangars he worked in exceeded 100 decibels and hearing protection was never provided.  The Veteran felt that this was how he developed ringing in his ears.  At the beginning the ringing was temporary and lasted for only a short period of time but after a longer period the ringing persisted and lasted longer.  His crew chief said that it was part of the job and would eventually go away.  The Veteran said that he currently had tinnitus.

In a July 2010 statement, the Veteran wrote that he did not seek treatment during service because he was focused on obtaining citizenship.  He did not seek medical care after service because he was told that there was nothing that could be done and that it would eventually go away.  The Veteran said that during his service he was close to the runway every morning while aircraft ran their engines for an hour before departing on their missions.  The tools used to repair damaged aircraft caused there to be continuous noise while he was working

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As to an in-service injury, the Veteran's DD 214 lists his occupational specialty as senor airframe repairman and shows that he was assigned to the 5th Maintenance Squadron.  The Board also finds that the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as ringing in his ears after working on aircraft, even when not documented in his service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Accordingly, the Board finds that the record documents an in-service injury.  See Hickson, supra.  

As a current disability, the post-service record documents the Veteran's complaints and/or treatment for tinnitus since at least 2003.  Moreover, the August 2011 and February 2012 VA examiners diagnosed the claimant with tinnitus.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Accordingly, the Board finds that the record also contains competent and credible evidence of the Veteran having a current disability.  See McClain, supra; Hickson, supra.

As to evidence of a relationship between the post-service tinnitus and his documented noise exposure while on active duty, as explained above, the Veteran's records confirm his claims regarding having extensive in-service noise exposure from working as a senor airframe repairman.  Furthermore, as also explained above, the Board finds that the Veteran is both competent and credible to report on what he can feel and see, such as ringing in his ears after working on aircraft in the shop while on active duty and since that time even when not documented in his service and post-service medical records because this problem comes to him through his senses.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

While the Veteran was afforded a VA examination in July 2010 in which it was opined that his tinnitus was caused by his nonservice-connected bilateral hearing loss, the Board does not find this opinion pertinent evidence because the examiner did not provide an opinion as to whether the tinnitus had started while on active duty and had continued since that time.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  Similarly, the Board does not find the August 2011 addendum to the July 2010 VA examination pertinent evidence because despite the citation to treatise evidence the examiner did not provide an opinion as to whether the Veteran's tinnitus started while on active duty and had continued since that time but instead opined that it would be mere speculation to state if the claimant had tinnitus during service because the service treatment records and available post-service medical records do not show complaints of tinnitus for four decades.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that the Board cannot rely on a medical opinion that was unable to establish the required linkage between a current disability and military service without resorting to mere speculation as cause for denying the Veteran's claim); Also see McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); Bouton v. Peake, 23 Vet. App. 70, 73 (2008) (holding that it is improper for a VA examiner to consider the absence of evidence to be negative evidence when providing an opinion as to the origins or etiology of a disability).  Likewise, the Board does not find the February 2012 VA examination and addendum pertinent evidence because the examiner opined, in substance, that tinnitus was not caused by his military service because the record, including his service treatment records, are negative for tinnitus until forty years after his separation from military service.  Id. 

Therefore, despite the opinions from the above VA examiners the Board has concluded that the most competent and credible evidence of record is the Veteran's lay claims regarding having tinnitus while on active duty and since that time (i.e., continuity).  The Board has reached this conclusion because the above VA opinions are either not responsive or not credible as to the question of continuity and the Veteran's statements regarding his in-service and post-service symptoms of tinnitus (i.e., ringing in his ears) are entirely credible given the nature of his work while on active duty and since that time.  Accordingly, the Board finds that the evidence, both positive and negative, is at least in equipoise as to whether the Veteran's current tinnitus is due to his military service.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection is warranted for tinnitus based on continuity of symptomatology.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  



ORDER

Entitlement to service connection for tinnitus is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


